Case: 16-10946       Date Filed: 05/12/2017      Page: 1 of 29


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-10946
                              ________________________

                     D.C. Docket No. 6:14-cr-00217-GAP-DAB-1


UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

THOMAS S. JACKSON,

                                                 Defendant - Appellant.
                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                      (May 12, 2017)

Before TJOFLAT, HULL and O’MALLEY, * Circuit Judges.

HULL, Circuit Judge:




         *
         Honorable Kathleen M. O’Malley, United States Circuit Judge for the Federal Circuit,
sitting by designation.
               Case: 16-10946       Date Filed: 05/12/2017       Page: 2 of 29


       From 1997 until May 2010, Defendant Thomas Jackson served as the Chief

of Police of the Longwood Police Department (the “LPD”) in Longwood, Florida.

As Chief, Jackson was the official ultimately responsible for deciding who to hire

as an LPD police officer. During his tenure as Chief, Jackson took payments from

Samer Majzoub and, in exchange, appointed Majzoub as a Florida law

enforcement officer by swearing Majzoub in and giving Majzoub official LPD

police credentials. A jury convicted Jackson of one count of conspiracy, in

violation of 18 U.S.C. § 371, and three counts of bribery of an agent of a local

government receiving federal funds (“federal funds bribery”), in violation of 18

U.S.C. § 666(a)(1)(B). 1 After review, and with the benefit of oral argument, we

affirm Jackson’s convictions.

                          I.      FACTUAL BACKGROUND

       Although we do not know when Defendant Jackson and Majzoub met, their

involvement dates back to at least March 2006. At that time, Chief Jackson

provided Majzoub with credentials—a badge and photo identification—indicating

that Majzoub was an “officer” and “a duly appointed member of the Longwood




       1
         The three crimes charged as the objects of the conspiracy were federal funds bribery
under § 666(a)(1)(B), possession of a firearm by a felon under 18 U.S.C. § 922(g)(1), and honest
services fraud under 18 U.S.C. §§ 1343 and 1346.
                                               2
               Case: 16-10946       Date Filed: 05/12/2017       Page: 3 of 29


Police Department.” Previously, Majzoub had been convicted of felony mail fraud

but received a pardon from the Florida governor. 2

A.     Jackson and Majzoub Work on Counterterrorism Training

       In 2007, the Florida Attorney General’s office began an effort to develop

counterterrorism training to teach local law enforcement how to identify possible

extremists and prevent terrorism. Both Defendant Jackson and Majzoub were

involved in that effort. As part of this work, Majzoub received special deputy

identification, but this designation did not make him a sworn officer or allow him

to carry a gun. From the beginning of his involvement, Majzoub was upfront

about his criminal history with the Florida Attorney General.

B.     Jackson Helps Majzoub with Becoming a Law Enforcement Officer

       Around October 2007, Defendant Jackson brought Majzoub to meet Curtis

Hague, then the criminal justice director at a local police academy. They inquired

about what Majzoub would need to do to attend the police academy. Chief

Jackson and Majzoub told Director Hague about Majzoub’s federal conviction and

gubernatorial pardon. In light of this information, Hague called the Florida

Department of Law Enforcement (the “FDLE”) for guidance. The FDLE provides

staff for the Criminal Justice Standards and Training Commission (the


       2
         In 1993, Majzoub pled guilty to one count of securities and mail fraud, and in 1996 a
federal district court sentenced Majzoub to a prison term of time served and three years of
supervised release. In this separate criminal case, Majzoub was indicted as a co-defendant with
Defendant Jackson, but Majzoub remains a fugitive and has not been tried.
                                               3
              Case: 16-10946     Date Filed: 05/12/2017    Page: 4 of 29


“Commission”), which is a 19-member body of law enforcement officials that

oversees the certification of, and disciplinary actions against, criminal justice

officers in Florida, including law enforcement officers, correctional officers, and

correctional probation officers. See Fla. Stat. §§ 943.11-943.13. The

Commission’s certification is required to serve as a Florida law enforcement

officer. See Fla. Stat. §§ 943.12(3), 943.1395(1).

      As a result of his conversation with one of the FDLE’s attorneys, Director

Hague allowed Majzoub to apply to the police academy. On October 4, 2007,

Majzoub wrote Defendant Jackson a $3,700 check.

      Majzoub attended the police academy, completed all of the coursework,

including 40 hours of firearms training, and graduated. Majzoub subsequently

passed the state certification exam for law enforcement officers.

      Meanwhile, the work on the counterterrorism training continued. On March

26, 2008, Defendant Jackson wrote to the Florida Attorney General discussing his

coordination of the counterterrorism training with Majzoub. The next day,

Majzoub wrote Jackson a $6,200 check.

      Defendant Jackson and Majzoub continued to pursue Majzoub’s goal of

becoming a full-fledged police officer. On June 3, 2009, Majzoub’s attorney sent

Jackson a letter stating that Majzoub “sincerely appreciates your decision to swear

him in to serve as” an LPD law enforcement officer. The letter assured Jackson

                                           4
              Case: 16-10946    Date Filed: 05/12/2017   Page: 5 of 29


that, under federal law, Majzoub was legally entitled to possess a firearm for

official use as a law enforcement officer despite his felony conviction.

      On July 10, 2009, LPD Commander Troy Hickson, acting on Defendant

Jackson’s instruction, put Majzoub through the firearms qualification required to

be hired and sworn in as an LPD officer. That same day, Chief Jackson swore in

Majzoub as a law enforcement officer. They filled out an “Oath of Office” form

for Majzoub. This form stated that Majzoub was “being employed by or an officer

of” the LPD. Jackson’s assistant notarized the “Oath of Office” form. Majzoub

signed a “Mission” statement and a “Code of Ethics” for law enforcement officers,

in which he acknowledge various duties and obligations of law enforcement

officers.

      Defendant Jackson asked then Detective Ryan Bruce to do a background

investigation on Majzoub as part of Majzoub’s employment application process.

Detective Bruce contacted FDLE agent Kathy Myers to discuss Majzoub’s

conviction and gubernatorial pardon. After talking to Myers, Bruce updated Chief

Jackson on the situation, including the fact that the gubernatorial pardon may be

insufficient. The next day, Myers contacted Bruce and informed him that the

FDLE had decided that Majzoub could not be certified because Majzoub’s pardon

did not restore his right to possess a firearm. Bruce conveyed this information to

Jackson.

                                          5
              Case: 16-10946     Date Filed: 05/12/2017    Page: 6 of 29


       Subsequently, Myers discussed Majzoub’s eligibility with Defendant

Jackson. Myers informed Chief Jackson that Majzoub was not eligible for

certification as a law enforcement officer even with the gubernatorial pardon.

Myers forwarded the issue to the FDLE’s legal counsel so that someone else could

review it.

       On August 14, 2009, Defendant Jackson sent Myers a letter on LPD

letterhead that was prepared by Majzoub’s attorney asking the Commission to

consider Majzoub’s eligibility to serve as a Florida law enforcement officer.

Myers received Chief Jackson’s letter, along with some related documents, and

understood the letter to ask that the Commission itself certify Majzoub because

Myers and the FDLE staff were not “going to sign off on his certification.” Myers,

however, also told other FDLE staff that she did not consider the letter and

attached documents to constitute an application for certification and that, if it was a

formal application, the package of documents would be missing two required

affidavits.

       Defendant Jackson and Myers continued to communicate about Majzoub’s

eligibility, and Myers requested additional documentation, which Jackson

provided, including a copy of the judgment from Majzoub’s criminal case. On

September 3, 2009, Majzoub wrote Defendant Jackson a $5,500 check.




                                           6
               Case: 16-10946      Date Filed: 05/12/2017      Page: 7 of 29


       On September 24, 2009, Defendant Jackson emailed Majzoub, telling him

about an official notice from the Commission that the Commission would, at its

October 29, 2009 meeting, review Majzoub’s eligibility for certification as a law

enforcement officer. The next day, September 25, 2009, Jackson deposited a

$5,500 check from Majzoub into his bank account.3

       On October 21, 2009, Defendant Jackson sent another letter to the

Commission, prepared by Majzoub’s attorney, withdrawing his request for the

Commission to consider Majzoub’s eligibility. The Commission did not consider

Majzoub’s eligibility at that time.

       Despite being unable to get certification as a Florida police officer, Majzoub

remained undeterred from accomplishing his goal and applied for a police officer

position with the Washington, D.C. Metro Police. On October 28, 2009,

Defendant Jackson sent a recommendation letter to Chief Louis Cannon of the

D.C. Metro Police recommending “Commander Sam Majzoub” for employment as

a police officer. Chief Jackson’s letter attached Majzoub’s “recent firearms

qualification.” The firearms qualification form was signed “Commander T.

Hixon.” The actual Commander Hickson testified that he did not fill out the form,

that his name was misspelled, and that it was a forgery.



       3
        The check itself was dated September 28, but Defendant Jackson’s bank account records
show a $5,500 deposit on September 25.
                                              7
              Case: 16-10946      Date Filed: 05/12/2017   Page: 8 of 29


C.    Jackson Attempts to Buy a North Carolina Property

      On December 7, 2009, Defendant Jackson emailed Majzoub about an

“investment,” specifically a North Carolina property for which Jackson had offered

$200,000 to purchase. Jackson explained to Majzoub that he intended to use his

retirement package to purchase the property in cash but could not withdraw enough

money until April 1, 2010. Jackson then asked Majzoub if he would “be interested

in investing $100,000” at a five percent return.

      On December 16, 2009, Defendant Jackson made a series of financial

transactions in order to pay $4,500 to Mary Bickness, the seller of the North

Carolina property. Jackson deposited $4,500 in cash into his bank account ending

in 7360. Jackson wrote a $4,500 check from the 7360 account to BB&T for a

“cashiers check.” BB&T issued a $4,500 cashier’s check payable to Bickness with

Jackson listed as the remitter.

      During January 2010, Defendant Jackson had his assistant “rush order” a

box of LPD business cards for Majzoub, which identified Majzoub as

“Commander” and “Director of Counterterrorism Training” for the LPD.

      On February 13, 2010, Defendant Jackson informed Majzoub that he had

reached an agreement with Bickness but needed to pay an additional $5,000 up

front. On February 16, 2010, Majzoub requested from Wachovia a $5,000 official

bank check payable to Bickness for Jackson “to pick up.” Wachovia issued the


                                           8
             Case: 16-10946     Date Filed: 05/12/2017   Page: 9 of 29


check, and Bickness deposited $5,000 into her bank account two days later on

February 18, 2010.

      On April 13, 2010, Defendant Jackson informed Majzoub that the deal for

the North Carolina property fell through and that “$10,000 was forfeited” in the

process.

      May 28, 2010 was Defendant Jackson’s last day as Chief, and on that day

Majzoub gave him $6,200. On June 1, 2010, Jackson used this money to purchase

an official bank check for $6,200 made payable to Bickness.

D.    Jackson’s Bank Records

      Defendant Jackson’s 2007 to 2014 bank records showed that, at the

beginning of 2007, 2008, and 2009, he had a negative balance between his bank

accounts. In 2010, Jackson began the year with a total balance of $371. The bank

records demonstrated six payments from Majzoub to Jackson that were cashed,

deposited, or converted into official bank checks to Bickness. Neither Jackson’s

nor Majzoub’s bank records indicated that any money went from Jackson back to

Majzoub.

      In sum, Majzoub made six payments to Defendant Jackson. The last two

were related to the purchase of the North Carolina property, and it is unclear how

the money from the other four payments was used.




                                         9
             Case: 16-10946      Date Filed: 05/12/2017    Page: 10 of 29


E.    Financial Interests Forms

      The Seminole County Supervisor of Elections maintains Statement of

Financial Interests Forms for public disclosure of income by persons in public

positions. The Statement of Financial Interests Form directs the public official to

disclose primary and secondary sources of income, investment real estate,

intangible personal property such as stocks and bonds, liabilities, and ownership

interests or positions in certain types of businesses. For liabilities, debts over

$10,000, other than credit card debts, must be reported. As Chief, Defendant

Jackson was required to fill out these forms, which he did. For 2007 through 2009,

Chief Jackson never reported any income from Majzoub or any liabilities owed to

Majzoub.

F.    Search of Majzoub’s Home

      In July and September 2014, federal agents raided Majzoub’s home in Lake

Mary, Florida. Majzoub had numerous police badges and identification cards from

various law enforcement agencies. Three LPD star badges read “Longwood

Police.” Eight LPD photo identification cards read “Commander,” “Police

Officer,” “Officer,” and “Lieutenant.”

      The front of several of the LPD photo identification cards described

Majzoub as “a duly appointed member of the Longwood Police Department.” Two

other identification cards stated that “Lieutenant” Majzoub “is a duly appointed


                                           10
                Case: 16-10946      Date Filed: 05/12/2017       Page: 11 of 29


Police Officer and is empowered to execute all duties of the office as prescribed by

F.S.S. 943.10.”4 Only one of the eight identification cards had had the term

“Honorary Member” on it. None of the three police star badges used the term

“honorary.”

                           II.     PROCEDURAL HISTORY

       On September 17, 2014, a grand jury indicted Defendant Jackson for

conspiracy to solicit and obtain bribes in return for appointing Majzoub as an LPD

officer (Count One) and federal funds bribery (Counts Two through Four). Even

though the trial evidence reflected six payments from Majzoub to Jackson, the

indictment only charged Jackson with accepting bribes for three of those payments,

specifically the payments occurring on September 28, 2009, February 16, 2010,

and May 28, 2010.




       4
        That Florida statute defines the term “law enforcement officer” for purposes of the
proceeding statutory provisions, as follows:

       “Law enforcement officer” means any person who is elected, appointed, or
       employed full time by any municipality or the state or any political subdivision
       thereof; who is vested with authority to bear arms and make arrests; and whose
       primary responsibility is the prevention and detection of crime or the enforcement
       of the penal, criminal, traffic, or highway laws of the state. This definition
       includes all certified supervisory and command personnel whose duties include,
       in whole or in part, the supervision, training, guidance, and management
       responsibilities of full-time law enforcement officers, part-time law enforcement
       officers, or auxiliary law enforcement officers but does not include support
       personnel employed by the employing agency.

Fla. Stat. § 943.10(1).
                                               11
                Case: 16-10946        Date Filed: 05/12/2017        Page: 12 of 29


       After a seven-day trial, the jury found Defendant Jackson guilty on all four

counts. Jackson filed a post-trial motion for judgment of acquittal, or alternatively

for new trial, which the district court denied. The district court sentenced Jackson

to 48 months in prison.

                                      III.   DISCUSSION

       On appeal, Defendant Jackson raises four alleged errors by the district court:

(1) denying the motion for judgment of acquittal based on the sufficiency of the

evidence, (2) declining to give a requested jury instruction, (3) refusing to allow

him to question FDLE attorneys, and (4) denying the motion to dismiss the

indictment.

A.     Sufficiency of the Evidence for § 666(a)(1)(B) Federal Funds Bribery

       We begin with the sufficiency of the evidence supporting Defendant

Jackson’s bribery convictions. 5 The federal funds bribery statute under which

Jackson was charged and convicted (Counts Two through Four) provides for the

imprisonment of an agent of a local government who:

       corruptly solicits or demands for the benefit of any person, or accepts
       or agrees to accept, anything of value from any person, intending to be
       influenced or rewarded in connection with any business, transaction,
       or series of transactions of such organization, government, or agency
       involving any thing of value of $5,000 or more.

       5
         We review de novo the sufficiency of the evidence to support a conviction, viewing the
evidence in the light most favorable to the government and drawing all reasonable inferences in
favor of the jury’s verdict. United States v. Green, 818 F.3d 1258, 1274 (11th Cir. 2016). We
will affirm the district court’s denial of a motion for judgment of acquittal if a reasonable trier of
fact could conclude the evidence proved the defendant’s guilt beyond a reasonable doubt. Id.
                                                  12
               Case: 16-10946        Date Filed: 05/12/2017       Page: 13 of 29


18 U.S.C. § 666(a)(1)(B). 6 In other words, Jackson “violated § 666(a)(1)(B) if:

(1) [he] solicited or accepted anything of value; (2) with the corrupt intent to be

influenced or rewarded; (3) in connection with any business, transaction, or series

of transactions of [the City of Longwood] involving anything of value of $5,000 or

more.” United States v. McNair, 605 F.3d 1152, 1185 (11th Cir. 2010). 7

       Under § 666(a)(1)(B), “[i]t is acting ‘corruptly’—dishonestly seeking an

illegal goal or a legal goal illegally—that separates permissible from criminal.” Id.

at 1188. Based on the statutory language, this Court has summarized the requisite

“corrupt intent” in § 666(a)(1)(B) as “the ‘corrupt intent’ to be influenced or

rewarded.” United States v. White, 663 F.3d 1207, 1213 (11th Cir. 2011); see also

United States v. US Infrastructure, Inc., 576 F.3d 1195, 1204 (11th Cir. 2009)

(finding that “[t]o sustain the bribery convictions, the government must prove that

appellants paid . . . with the corrupt intent to influence or reward”); § 666(a)(2)

(setting out the elements of federal funds bribery relevant to giving a bribe “with

intent to influence or reward”).

       6
         “A predicate to a § 666 offense is that the defendant must be an agent of an
‘organization, government, or agency [that] receives, in any one year period, benefits in excess
of $10,000 under a Federal program involving a grant, contract, subsidy, loan, guarantee,
insurance, or other form of Federal assistance.’” United States v. McNair, 605 F.3d 1152, 1185
n. 36 (11th Cir. 2010) (quoting 18 U.S.C. § 666(b)). Here it is undisputed that Defendant
Jackson was an employee, and thus an agent, of the City of Longwood and that the City of
Longwood received the requisite amount of federal funds.
       7
         While the $5,000 amount refers to the value of the “business, transaction, or series of
transactions,” “some courts have used the bribe amount as a proxy to stand for the value of the
business or transaction.” McNair, 605 F.3d at 1185 n.38.
                                                13
             Case: 16-10946     Date Filed: 05/12/2017    Page: 14 of 29


      Among other things, the indictment alleged that Defendant Jackson received

three bribes in exchange for appointing Majzoub as an LPD law enforcement

officer. Viewed in the light most favorable to the verdict, the evidence at trial

demonstrated exactly that.

      The trial evidence strongly supports the conclusion that Defendant Jackson

corruptly received bribes while serving as the LPD police chief. Jackson accepted

“anything of value” in the form of six separate payments from Majzoub. These

payments rewarded or influenced Jackson to use his authority as Chief to appoint

Majzoub as a law enforcement officer, a “transaction” of the LPD. Specifically,

Chief Jackson provided Majzoub with official LPD credentials, including

“Longwood Police” badges and photo identification cards labeling Majzoub a

“duly appointed” officer of the LPD with the power to execute all the duties of the

position. These official LPD credentials gave Majzoub all the indicia of a lawfully

appointed Florida law enforcement officer. These credentials reflect not only that

Jackson appointed Majzoub, but also that Jackson later promoted Majzoub, giving

him the titles of “Police Officer,” “Sergeant,” “Lieutenant,” and “Commander.” In

addition, Jackson made Majzoub the “Director of Counterterrorism Training” for

the LPD. Jackson also swore in Majzoub as a Florida law enforcement officer.

      Under Florida law, the Commission’s certification is required to serve as a

law enforcement officer. It is undisputed that Majzoub never obtained the

                                          14
             Case: 16-10946    Date Filed: 05/12/2017   Page: 15 of 29


Commission’s certification. Viewing the evidence in the light most favorable to

the jury’s verdict, Chief Jackson therefore appointed (and held out) Majzoub as a

duly appointed LPD law enforcement officer even though the Commission had yet

not certified Majzoub and Majzoub could not legally serve as a law enforcement

officer without that certification. See Fla. Stat. §§ 943.12(3), 943.1395(1). The

evidence supports the jury’s finding that Jackson acted with a corrupt intent. He

sought to appoint Majzoub as a police officer in exchange for bribes and sought

that goal using illegal means—appointing Majzoub and giving him credentials

without the Commission’s certification.

      Defendant Jackson’s continued efforts to advance Majzoub’s career

demonstrate his corrupt intent. Chief Jackson gave Majzoub official LPD

credentials even before Majzoub had attended the police academy. Jackson later

helped Majzoub get into the police academy. In one instance, Jackson wrote a

letter to Florida’s Attorney General supporting Majzoub’s work with the

counterterrorism training program and received $6,200 from Majzoub the very

next day. Jackson acted on Majzoub’s behalf to get Majzoub into the police

academy and to obtain the Commission’s certification. Jackson even used a forged

firearms qualification to support his recommendation of “Commander” Majzoub

for a law enforcement officer position to another police chief. The firearms




                                          15
             Case: 16-10946    Date Filed: 05/12/2017   Page: 16 of 29


qualification had the forged and misspelled signature of one of Jackson’s deputies,

Commander Hickson.

      Thus, under § 666(a)(1)(B), Defendant Jackson “corruptly” accepted

“anything of value” (money from Majzoub) with the intent to be influenced or

rewarded (in exchange for illegally making Majzoub a police officer) in connection

with any business or transaction of the City of Longwood (appointing Majzoub as

a police officer and bestowing upon Majzoub all the indicia of a lawfully appointed

law enforcement officer). McNair, 605 F.3d at 1185.

      The evidence also supplied a clear motive for why Defendant Jackson, as

Chief, appointed Majzoub in exchange for bribes. Jackson’s bank records

demonstrate that, for years, he was often woefully short on cash. Then, as his

retirement as Chief approached, Jackson wanted to purchase a retirement property

in the North Carolina woods but did not have the cash needed to pay Bickness, the

property’s seller. Jackson turned to Majzoub for financial assistance.

      It was at that time, while Majzoub was bankrolling Jackson’s attempt to

purchase the North Carolina property, that Jackson ordered LPD business cards for

Majzoub. These LPD business cards named Majzoub “Commander” and “Director

of Counterterrorism Training” of the LPD, giving Majzoub a promotion from his

titles of “Sergeant” and “Lieutenant.” Majzoub’s payments continued right up




                                         16
             Case: 16-10946     Date Filed: 05/12/2017   Page: 17 of 29


until Jackson’s last day as Chief of Police, and Jackson used that last check to pay

Bickness.

      Viewing the evidence in the light most favorable to the government and the

jury’s verdict, we conclude that the evidence was sufficient to sustain Defendant

Jackson’s convictions for three counts of federal funds bribery in violation of

§ 666(a)(1)(B).

      Moreover, the fact that certain of Majzoub’s payments came after Defendant

Jackson provided Majzoub credentials and performed the swearing-in is largely

immaterial. Instead, under § 666(a)(1)(B), the bribe can be corruptly solicited with

the intent “to be influenced or rewarded” in connection with any business,

transaction, or series of transactions. McNair, 605 F.3d at 1186 (emphasis added).

A “reward” can come after the business or transaction occurred so long as the

defendant intended to be rewarded for his conduct in that transaction. See United

States v. Bonito, 57 F.3d 167, 171 (2d Cir. 1995) (concluding that § 666 “cover[s]

payments made with intent to reward past official conduct, so long as the intent to

reward is corrupt”). Therefore, the dates of the payments are of no moment

because the jury reasonably could have found the bribes were rewards to Jackson

for appointing Majzoub as a police officer and then promoting him to three higher

offices during 2009 and 2010.




                                         17
              Case: 16-10946    Date Filed: 05/12/2017    Page: 18 of 29


       Here, the evidence shows that in several instances a payment from Majzoub

occurred close in time to when Jackson took some action favorable to Majzoub.

For example, Jackson sent the Florida Attorney General a communication

regarding Majzoub’s counterterrorism training and received a check the next day.

More importantly, the series of payments from Majzoub and favors from Jackson

demonstrate an ongoing relationship in which Jackson made Majzoub a police

officer and provided him with updated credentials, including promotions, while

Majzoub continued to give Jackson money.

       Admittedly, at least one other circuit has distinguished a gratuity for a past

act from a bribe. See United States v. Fernandez, 722 F.3d 1, 19 (1st Cir. 2013)

(“Therefore, if the agreement to exchange a thing of value for an act is made after

that act has been performed, that agreement cannot be properly viewed as an

agreement to offer or accept a bribe.”). In reaching this decision, the First Circuit

relied on the Supreme Court decision, United States v. Sun-Diamond Growers of

California, 526 U.S. 398, 119 S. Ct. 1402 (1999), which interpreted 18 U.S.C.

§ 201(c)(1)(A), a different criminal bribery statute than § 666. See 722 F.3d at 19.

In McNair, this Court concluded that the holding in Sun-Diamond does not apply

to § 666(a)(1)(B). 605 F.3d at 1190-91. Accordingly, Sun-Diamond’s reasoning

should not be used here to conclude that § 666(a)(1)(B) does not cover a payment

for a past act.

                                          18
             Case: 16-10946     Date Filed: 05/12/2017   Page: 19 of 29


      The statutory language of § 666(a)(1)(B) supports that conclusion. Unlike

§ 201(c)(1)(A), § 666(a)(1)(B) covers instances where the intent is to be influenced

or rewarded. A reward would implicitly come after the act—a transaction of the

organization—has been completed. Section 666(a)(1)(B) thus covers Majzoub’s

payments to Defendant Jackson that rewarded Jackson for something he had

already done.

      Defendant Jackson argues the indictment only refers to his “appointment” of

Majzoub and thus that the government’s other evidence related to the

Commission’s certification process and the letter of recommendation cannot form

the basis of his bribery convictions. The indictment says that Jackson accepted

payments from Majzoub that were intended to influence and reward Jackson in the

“appointment” of Majzoub as an LPD law enforcement officer. As discussed

above, Jackson did appoint Majzoub and bestowed upon him all the indicia of a

lawfully appointed law enforcement officer. There was thus sufficient evidence to

support Jackson’s conviction and no variance from the indictment.

      The other evidence showing that Defendant Jackson worked to obtain the

Commission’s certification for Majzoub merely demonstrates Jackson’s intent to

continually aid Majzoub in exchange for money. Even if there was some variance

between the indictment and the proof at trial, Jackson has made no attempt to

demonstrate that the variance is material or substantially prejudicial, and we will

                                         19
               Case: 16-10946       Date Filed: 05/12/2017       Page: 20 of 29


thus not reverse his conviction. United States v. Holt, 777 F.3d 1234, 1263 (11th

Cir. 2015) (“[U]nless a variance is material and substantially prejudiced the

defendants, we will not reverse the defendants’ convictions.”).

       As a last-ditch effort, Defendant Jackson asks us to “reconsider” our holding

in McNair that § 666(a)(1)(B) does not require an “official act” or a “quid pro

quo.” This we cannot do. See United States v. Sneed, 600 F.3d 1326, 1332 (11th

Cir. 2010) (“Under [our prior panel precedent] rule, a prior panel’s holding is

binding on all subsequent panels unless and until it is overruled or undermined to

the point of abrogation by the Supreme Court or by this court sitting en banc.”);

see also McNair, 605 F.3d at 1190-91 (explaining that § 666 does not contain the

same “official act” language found in § 201 as part of its reasoning for holding that

§ 666 does not require a quid pro quo). 8


       8
         This case does not present an opportunity for us to evaluate the effect of McDonnell v.
United States, 579 U.S. ___, 136 S. Ct. 2355 (2016) (defining the term “official act” in 18 U.S.C.
§ 201(a)(3)) on § 666(a)(1)(B) or on our precedent in McNair. Defendant Jackson did not
challenge the jury charge describing the elements of a § 666(a)(1)(B) crime on this ground either
before the district court or in his opening brief on appeal. Jackson thus waived this issue by
failing to raise it until his reply brief on appeal. See United States v. Durham, 795 F.3d 1329,
1330 (11th Cir. 2015) (en banc) (reiterating this Circuit’s “longstanding” rule “that an appellant
who does not raise an issue in his opening brief may not do so in his reply brief”). Instead,
Jackson challenged only the sufficiency of the evidence to sustain his conviction for the crime.
         We recognize that the Supreme Court issued its decision in McDonnell two days before
the due date for Jackson’s opening appellate brief. This Court’s precedent makes clear, however,
that the challenge to the jury instruction on “official act” raised in McDonnell was available to
Jackson to make in his opening brief given that the Supreme Court granted certiorari on the issue
five months before Jackson filed his brief and the Fourth Circuit had already ruled on the issue.
See McDonnell v. United States, 136 S. Ct. 891 (2016) (granting certiorari); United States v.
McDonnell, 792 F.3d 478 (4th Cir. 2015) (affirming McDonnell’s convictions); see also
McGinnis v. Ingram Equip. Co., 918 F.2d 1491, 1496 (11th Cir. 1990) (en banc) (explaining that
                                               20
               Case: 16-10946         Date Filed: 05/12/2017       Page: 21 of 29


B.     Sufficiency of the Evidence to Establish a Covered Act

       In any event, ample evidence demonstrated that Defendant Jackson did

perform the type of act covered by § 666(a)(1)(B): he appointed Majzoub as an

LPD law enforcement officer. Chief Jackson provided Majzoub with LPD badges

credentials, performed a swearing-in ceremony, and administered the oath of

office. Jackson even had his assistant rush order LPD business cards for Majzoub

that identified Majzoub as “Commander” and “Director of Counterterrorism

Training” for the LPD. Jackson thus did much more than set up meetings, make

connections, or advocate for Majzoub: Jackson used his position as Chief to make

Majzoub a police officer. This evidence was sufficient to show Jackson committed

a covered act in exchange for bribes and to sustain his convictions for federal funds

bribery.9




even without a Supreme Court decision an argument is available when other defendants have
raised it, another circuit has ruled on it, and the Supreme Court has granted certiorari on it);
United States v. Levy, 379 F.3d 1241, 1243 n.3 (11th Cir. 2004) (same).
       9
          This case is materially different from the posture in McDonnell. First, in McDonnell the
district court’s jury instructions defined “official act” as including “acts that a public official
customarily performs” and “acts ‘in furtherance of longer-term goals’ or ‘in a series of steps to
exercise influence or achieve an end.’” McDonnell, 579 U.S. at ___, 136 S. Ct. at 2366. No
such charge was given here. Second, the defendant in McDonnell requested that the district
court further charge the jury “that ‘merely arranging a meeting, attending an event, hosting a
reception, or making a speech are not, standing alone, “official acts,” even if they are settled
practices of the official,’ because they ‘are not decisions on matters pending before the
government.’” Id. The district court refused to give that charge. Id. Third, the defendant in
McDonnell argued “that his convictions must be vacated because the jury was improperly
instructed on the meaning of ‘official act’ under § 201(a)(3) of the federal bribery statute.” Id. at
___, 136 S. Ct. at 2373. Fourth, the Supreme Court vacated the defendant’s convictions,
                                                 21
               Case: 16-10946       Date Filed: 05/12/2017        Page: 22 of 29


C.     Sufficiency of the Evidence for the Conspiracy

       The evidence was also sufficient to sustain Defendant Jackson’s conspiracy

conviction. Although we could find that Jackson abandoned this argument, we

will address it for the sake of completeness.

       To prove conspiracy, the government had to establish: (1) the existence of an

agreement to commit either federal funds bribery, possession of a firearm by a

felon, or honest services fraud, (2) knowing and voluntary participation in the

conspiracy, and (3) an overt act in furtherance of the conspiracy. See White, 663
F.3d at 1214.

       As explained above, the jury had sufficient evidence to find Defendant

Jackson guilty of federal funds bribery. The payments themselves, as well as the

emails about the North Carolina property, establish the existence of an agreement.

Jackson’s need for cash provides evidence of his motive to participate in the

conspiracy. Jackson’s continued assistance to Majzoub, along with the emails,




concluding “the jury was not correctly instructed on the meaning of ‘official act.’” Id. at ___,
136 S. Ct. at 2375.
        Here, given that § 666(a)(1)(B) does not use the term “official act,” there was no
objection to the actual jury charge about the elements of a § 666(a)(1)(B) offense, much less a
request for a specific definition of “official act.” Furthermore, Defendant Jackson did not argue
that the jury was improperly instructed as to the meaning of an official act, or as to any other
element of a § 666(a)(1)(B) offense. We thus examine only the sufficiency of the evidence to
support Jackson’s convictions on any ground and not whether the jury was properly charged as
to § 666(a)(1)(B).

                                                22
             Case: 16-10946     Date Filed: 05/12/2017   Page: 23 of 29


shows that he acted knowingly and voluntarily. Jackson swearing in Majzoub and

giving him official LPD credentials suffices for an overt act.

      As another example, Defendant Jackson ordered Commander Hickson, his

subordinate, to take Majzoub to the firing range for the firearms qualification,

despite Majzoub’s felony conviction. Majzoub went, possessed, and presumably

used a firearm at that time. This evidence shows Jackson’s agreement, voluntary

participation, and an overt act in furtherance of the felon-in-possession conspiracy.

The jury could reasonably have rejected Jackson’s good faith defense—that the

official use exception to possession of a firearm by a felon allowed Majzoub to

possess (and use) a firearm. At that time, Jackson knew that the Commission had

not certified Majzoub to serve as a law enforcement officer in Florida and that

Majzoub had not been authorized to carry a firearm in connection with his official

duties because Majzoub had no official duties. The jury therefore had sufficient

evidence to convict Jackson on the conspiracy count.

D.    Jury Instructions

      Defendant Jackson contends that he lacked corrupt intent because Majzoub

was not categorically prohibited from becoming a certified Florida police officer

despite his federal felony conviction. Jackson thus argues that he and Majzoub did

not seek an illegal end. A Florida statute requires a law enforcement officer to

“[n]ot have been convicted of any felony.” Fla. Stat. § 943.13(4). Jackson sought


                                         23
             Case: 16-10946        Date Filed: 05/12/2017   Page: 24 of 29


to have the district court instruct the jury about Florida case law which suggested

that Majzoub’s felony conviction was not an absolute bar to him becoming a police

officer in spite of § 943.13(4).

      That Florida case law is a Florida Supreme Court opinion, Sandlin v.

Criminal Justice Standards & Training Commission, 531 So. 2d 1344 (Fla. 1988).

Sandlin answered the following Florida-law question about certifying a convicted

felon with a full pardon as a law enforcement officer:

      Does a full pardon under chapter 940, Florida Statutes (1985), which
      restores the civil rights of a person convicted of a felony, relieve the
      pardoned person from the disqualification from certification as a law
      enforcement officer imposed by section 943.13(4), Florida Statutes
      (1985), on a person who has been convicted of any felony?

Sandlin, 531 So. 2d at 1344–45. The Florida Supreme Court answered the

question in the affirmative, concluding that the Commission had the discretion to

certify a person with a felony conviction and full gubernatorial pardon “for

appointment as a law enforcement officer, but may refuse to do so if it deems him

to be of bad character, a poor moral risk, or an otherwise unfit appointee.” Id. at

1347. Relying on Sandlin, a Florida appellate court has found that a different

licensing statute did not per se bar licensing a person with a federal felony

conviction whose civil rights, except for the right to possess a firearm, the Florida

governor restored. See Kauk v. Dep’t of Fin. Servs., 131 So. 3d 805, 808-09 (Fla.

Dist. Ct. App. 2014).


                                            24
               Case: 16-10946        Date Filed: 05/12/2017       Page: 25 of 29


       Defendant Jackson asked the district court to instruct the jury on Sandlin,

which the district court did not do. The district court decided that the Florida case

law was “irrelevant” and that instructing the jury on it “would just add confusion.”

       This Court will reverse a district court’s refusal to give a requested jury

instruction only “if (1) the instruction is substantially correct, (2) the instruction

was not addressed in the charge actually given, and (3) the failure to give the

requested instruction seriously impaired the defendant’s ability to present an

effective defense.” United States v. Drury, 396 F.3d 1303, 1318 (11th Cir. 2005)

(internal quotation marks omitted). This Court examines the jury charge as a

whole, determining whether the entire charge sufficiently instructed the jury about

the issues. Id. 10

       Before turning to Defendant Jackson’s requested jury instruction, we review

the jury charge given by the district court. The district court first summarized the

conspiracy charge: “Count 1 charges that the defendant knowingly and willfully

conspired to: One, commit bribery of a government official; two, possession of a

firearm by a convicted felon; and three, honest services fraud.”

       The district court then summarized the three substantive charges of “bribery

of an agent of a local government receiving federal funds in violation of 18 United

States Code Section 666(a)(1)(B)”:

       10
         We review the district court’s refusal to give a defendant’s requested jury instruction
for abuse of discretion. United States v. Chirinos, 112 F.3d 1089, 1101 (11th Cir. 1997).
                                                25
             Case: 16-10946     Date Filed: 05/12/2017    Page: 26 of 29


      It’s a federal crime for anyone who is an agent of an organization
      receiving significant benefits under a federal assistance program to
      corruptly solicit or demand or accept or agree to accept anything of
      value from any person when the agent intends to be influenced or
      rewarded in connection with certain transactions of the government or
      agency.

Next, the district court set forth the elements of that crime, which the government

must prove beyond a reasonable doubt:

      1. The defendant was an agent of the City of Longwood and the
      Longwood Police Department.

      2. The City of Longwood and the Longwood Police Department were
      government agencies during the years 2007 through and including
      2011.

      3. The City of Longwood and the Longwood Police Department
      received in each of those years benefits greater than $10,000 under a
      federal program involving some form of federal assistance.

      4. The defendant solicited or demanded or accepted or agreed to
      accept anything of value from someone other than the City and the
      Longwood Police Department.

      5. In return for the acceptance or agreement, the defendant intended to
      be influenced or rewarded for a transaction or series of transactions
      with the City of Longwood and the Longwood Police Department
      involving something worth $5,000 or more.

      6. That the defendant acted corruptly.

      The district court explained to the jury that the parties had stipulated to facts

proving some of those elements:

      Now, the parties have stipulated that the defendant was an agent of the
      City of Longwood and the Longwood Police Department. The City of
      Longwood and Longwood Police Department were governmental
      agencies during the period 2007 through 2011, and during that period
                                          26
              Case: 16-10946        Date Filed: 05/12/2017       Page: 27 of 29


       the City of Longwood and Longwood Police Department received in
       each of those years benefits greater than $10,000 under a federal
       program involving some form of federal assistance.

The district court continued its charge by instructing the jury on the intent required

for the sixth element: “To act corruptly means to act voluntarily, deliberately and

dishonestly to either accomplish an unlawful end or result or to use an unlawful

method or means to accomplish an otherwise lawful end or result.” The district

court also instructed the jury that it needed to find proof of these elements to

convict Defendant Jackson of the substantive bribery offenses alleged in Counts

Two through Four.

       Defendant Jackson was not entitled to his proposed jury instruction on

Florida law. 11 This case is not about whether the Commission could or could not


       11
        Defendant Jackson included his proposed jury instruction on Florida law within his
proposed instruction of the elements of § 666(a)(1)(B), which states in relevant part:

                Although Florida law generally prohibits an individual conviction of a
       felony offense from becoming a certified police officer, Florida law does not
       prohibit a convicted felon from becoming a certified police officer if he or she has
       received a pardon, clemency, or restoration of civil rights from the Governor of
       Florida. A previously convicted felon is eligible to become a police officer in
       Florida if the Florida Governor grants him clemency through an Executive Order
       under Article IV, Section 4 of the Florida Constitution that includes a restoration
       of civil rights.
                In summary, the Florida Criminal Justice and Training Standards
       Commission, which is part of the Florida Department of Law Enforcement or
       FDLE, has the discretion to certify as a police officer a person who has had his
       civil rights restored following a prior felony conviction. Although such a person
       is eligible to become a police officer, the FDLE may refuse to certify a person as
       a police officer if the FDLE determines that he is of bad character, a poor moral
       risk, or an otherwise unfit appointee.
                Additionally, a federal conviction is considered a felony conviction under
       Florida law for purposes of determining a person’s eligibility to become a police
                                               27
              Case: 16-10946       Date Filed: 05/12/2017       Page: 28 of 29


legally certify Majzoub as a police officer under Florida law. Instead, the question

is whether Jackson corruptly accepted bribes to be influenced or rewarded for

appointing Majzoub as an LPD law enforcement officer, and the evidence—

viewed in the light most favorable to the jury’s verdict—demonstrates that he did

so.

      The district court’s instruction correctly explained the corrupt-intent

requirement based on our precedents and allowed the jury to determine whether the

evidence demonstrated that Jackson acted corruptly. Giving Jackson’s proposed

instruction on Florida law would have only served to confuse the jury about the

requisite corrupt intent. In other words, the legal technicality of whether the

Commission could theoretically certify Majzoub had no bearing on whether

Jackson aced for an illegal goal because Jackson illegally appointed Majzoub

without the Commission’s required certification. The district court thus did not

need to give Jackson’s requested jury instruction. See United States v. Schlei, 122
F.3d 944, 969 (11th Cir. 1997) (“If the instruction would not assist the jury in

deciding the issues before it, the district court need not grant defendant’s

request.”).




      officer only if the federal crime would also be a felony offense under Florida state
      law. A federal conviction for securities and mail fraud using the instrumentalities
      of interstate commerce is not a felony offense under Florida law.
                                              28
               Case: 16-10946        Date Filed: 05/12/2017       Page: 29 of 29


       Alternatively, we conclude that Defendant Jackson was not prejudiced by

the district court’s failure to give his requested instruction because the district

court’s instruction properly stated the law and because Jackson was given the

opportunity to present evidence and argue the corrupt-intent issue at closing

argument. See Conroy v. Abraham Chevrolet-Tampa, Inc., 375 F.3d 1228, 1235

(11th Cir. 2004). Indeed, Jackson’s counsel used almost his entire closing

argument to persuasively present the case that the evidence demonstrated Jackson

lacked corrupt intent. The jury, however, rejected that defense.12

                                   IV.     CONCLUSION

       Based on the foregoing reasons, we affirm Defendant Jackson’s convictions

for conspiracy and federal funds bribery under 18 U.S.C. §§ 371 and 666(a)(1)(B).

       AFFIRMED.

       12
           Defendant Jackson also appealed the denial of his motion to dismiss the indictment.
Jackson sought to dismiss the indictment on the grounds that the government told the grand jury
that Florida law prohibits a convicted felon from becoming a police officer. We review the
denial of a motion to dismiss an indictment for abuse of discretion. United States v. McIlwain,
772 F.3d 688, 693 (11th Cir. 2014). That Florida-law question is largely irrelevant because
Jackson appointed Majzoub without any certification. Jackson has shown no abuse of discretion
as to this ruling.
        Additionally, because the ultimate answer to the legal question of Majzoub’s eligibility
for certification was irrelevant, we affirm the district court’s evidentiary rulings, which we also
review for abuse of discretion. Middlebrooks v. Hillcrest Foods, Inc., 256 F.3d 1241, 1248 (11th
Cir. 2001). Jackson sought to question the FDLE’s attorneys about their internal deliberations
and conclusions on (1) whether federal law would prohibit Majzoub from carrying a firearm as a
police officer and (2) whether Florida law completely barred Majzoub from becoming a police
officer. The evidence Defendant Jackson sought to admit had no bearing on his good faith
defense and was thus irrelevant under Federal Rule of Evidence 401. Fed. R. Evid. 401; see also
United States v. Troya, 733 F.3d 1125, 1131 (11th Cir. 2013) (“The evidence must be probative
of the proposition it is offered to prove.”) (quoting United States v. Glasser, 773 F.2d 1553, 1559
n.4 (11th Cir. 1985)).
                                                29